DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14442355, filed on 05/12/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 and 03/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recited the limitation “a modifying layer … including carbon, phosphorous and hydrogen” in the last two lines of the claim, which lacks the full support of the original disclosure.  Paragraph [0013-0015] of the specification discloses that a modifying layer includes carbon and phosphorus, but no hydrogen.
Claim 18 recites the limitation “the modifying layer substantially getters any copper contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure.  Paragraphs [0067] of the specification discloses that the modifying layer reduce the metal contamination but does not disclose that “the modifying layer substantially getters any copper contamination away from the epitaxial layer”.  
Claim 19 recites the limitation “the modifying layer substantially getters any nickel contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure.  Paragraphs [0067] of the specification discloses that the modifying layer reduce the metal contamination but does not disclose that “the modifying layer substantially getters any nickel contamination away from the epitaxial layer”.  
Claim 20 recites the limitation “the modifying layer substantially getters any metal contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure.  Paragraphs [0067] of the specification discloses that the modifying layer reduce the metal contamination but does not disclose that “the modifying layer substantially getters any metal contamination away from the epitaxial layer”.  
Claim 21 recited the limitation “a modifying layer … including carbon, boron and hydrogen” in the last two lines of the claim, which lacks the full support of the original disclosure.  Paragraph [0013-0015] of the specification discloses that a modifying layer includes carbon and boron, but no hydrogen.
Claim 24 recites the limitation “the modifying layer substantially getters any copper contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure.  Paragraphs [0067] of the specification discloses that the modifying layer reduce the metal contamination but does not disclose that “the modifying layer substantially getters any copper contamination away from the epitaxial layer”.  
Claim 25 recites the limitation “the gettering capability substantially getters any nickel contamination away from the epitaxial layer” in the claim, which lacks the full support of the original disclosure.  Paragraphs [0067] of the specification discloses that the modifying layer 
Claims 16-20 and 22-25 are rejected because they depend on the rejected claims 15 and 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a modifying layer” in the 4th line of the claim, which is ambiguous.  It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 15 recites the limitation “a modifying layer within the substrate being formed of one or more elements, including carbon, phosphorous and hydrogen” in the 4th line of the claim, which is ambiguous.  It is unclear whether it is “a modifying layer”, “the substrate”, or “one or more elements” that is “including carbon, phosphorous and hydrogen“.  If the limitation is intended to mean “one or more elements including carbon, phosphorous and hydrogen”, which is also confusing.   The term “one or more elements” has two embodiments of “one element” and “more elements”, and the embodiment of “one element” cannot include carbon, phosphorous and hydrogen.  To expedite the examination, the limitation in interpreted as “a modifying layer 
Claim 16 recites the limitation "carbon" in the first line of the claim.  It is unclear whether this limitation refers to the term “carbon” recited in the last line of claim 15.
Claim 21 recites the limitation “a modifying layer” in the 4th line of the claim, which is ambiguous.  It is unclear how the modifying layer is modified such that the modifying layer is distinct from other areas within the substrate.
Claim 21 recites the limitation “a modifying layer within the substrate being formed of one or more elements, including carbon, boron and hydrogen” in the 4th line of the claim, which is ambiguous.  It is unclear whether it is “a modifying layer”, “the substrate”, or “one or more elements” that is “including carbon, boron and hydrogen“.  If the limitation is intended to mean “one or more elements including carbon, boron and hydrogen”, which is also confusing.   The term “one or more elements” has two embodiments of “one element” and “more elements”, and the embodiment of “one element” cannot include carbon, boron and hydrogen.  To expedite the examination, the limitation in interpreted as “a modifying layer within the substrate being formed of one or more elements, the one or more elements are selected from the group consisting of carbon, boron and hydrogen” (see MPEP 2173.05(h)).
Claim 22 recites the limitation "carbon" in the first line of the claim.  It is unclear whether this limitation refers to the term “carbon” recited in the last line of claim 21.
Claim 25 recites the limitation "the gettering capability" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 and 22-25 are rejected because they depend on the rejected claims 15 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirkpatrick et al. (US 2016/0172197) teaches in paragraphs [0146-0147] that in the implantation of carbon and hydrogen atoms, the hydrogen atoms would escape the implanted layer and leave carbon and silicon atoms in the layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/4/2021